DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 09/18/2020.

Status of Application
In response to Office action mailed 10/06/2020 (“10-19-20 OA”), Applicants amended the specification and claims 1, 8, 13, 14, 16 and 19-20 in the response filed 12/31/2020 (“12/31/2020 Remarks”).   
Claim(s) 1-20 are pending examination.

Response to Arguments
Applicant’s arguments, see 12/31/2020 Remarks, with respect to the rejection of claim (s) 1, 6 and 13 under 35 U.S.C. § 112 have been fully considered and are persuasive. The rejection of claim(s) 1, 6 and 13 under 35 U.S.C. § 112 have been withdrawn in view of the amendment(s).
Applicant’s arguments, see pages 10-12, filed 12/31/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  
Applicants' amendments to the claims overcomes the previous prior art of record.

Allowable Subject Matter
1.	Claims 1-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 1, a substrate including a first region and a second region; a first fin protruding from the first region of the substrate; a plurality of first nanosheets disposed on the first fin; a first gate disposed on the first fin; a first source/drain disposed on the first fin; and a plurality of first insulating spacers disposed on sidewalls of the first gate; wherein a side surface of a sidewall of the first source/drain, which faces the plurality of first nanosheets, is a concave and convex surface.
Claims 2-11 would be allowable, because they depend on allowable claim 1.
Claim 12 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 12, a substrate; a fin protruding from the substrate; a plurality of nanosheets disposed on the fin; a gate disposed on the fin, the gate including a main gate portion on the plurality of nanosheets, and a plurality of sub-gate portions between the plurality of nanosheets and the fin; a source/drain disposed on the fin, the source/drain having a concave and convex surface in a direction of the plurality of nanosheets; a plurality of insulating spacers disposed on sidewalls of the sub-gate portions; wherein one of the plurality of insulating spacers is disposed between two adjacent nanosheets among the plurality of nanosheets, and an outer edge region of an upper surface of the source/drain is higher in vertical position relative to an inner region thereof.
Claims 13-15 would be allowable, because they depend on allowable claim 12.
Claim 16 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 16, a substrate including a first region and a second region; a first fin protruding from the first region of the substrate; a second fin protruding from the second region of the substrate; a plurality of first nanosheets disposed on the first fin; a plurality of second nanosheets disposed on the second fin; Page 5 of 12Serial No. 17/014,254Atty. Docket No. 249/1129_02 a first gate disposed on the first fin, the first gate including a first main gate portion on the plurality of first nanosheets, and a plurality of first sub-gate portions between the plurality of first nanosheets and the first fin; a second gate disposed on the second fin, the second gate including a second main gate portion on the plurality of second nanosheets, and a plurality of second sub-gate portions between the plurality of second nanosheets and the second fin; a first source/drain disposed on the first fin, a second source/drain disposed on the second fin; and a plurality of first insulating spacers disposed on sidewalls of the first sub-gate portions; wherein one of the plurality of first insulating spacers is disposed between two adjacent first nanosheets among the plurality of first nanosheets, and a side surface of a sidewall of the first source/drain, which faces the plurality of first nanosheets, has a concave and convex cross-section in a vertical direction.
Claims17-20 would be allowable, because they depend on allowable claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a. Cheng et al. U.S. Patent No. 9,219,154; teaches a method of fabricating electrostatically enhanced fins and stacked nanowire field effect transistors
	b. Van Dal et al. US Patent No. 10,535,780; teaches a semiconductor device including an epitaxial layer wrapping around the nanowires,
	c. Cheng et al. US Patent No. 9,842,835, teaches methods and device architectures for fabricating diodes and transistors that can be integrated with nanosheet CMOS structures.
d. Yang et al. PG Pub 2019/0157444; teaches a multi-bridge-channel metal-oxide-semiconductor field-effect transistor (MBCFET), which is different from the conventional planar metal-oxide-semiconductor field-effect transistor (MOSFET), may include a plurality of channels vertically stacked with a gate structure surrounding the channels.
e. Hsu et al. PG Pub 2020/0006478; teaches techniques are disclosed for forming channel spacers in an integrated circuit having nanoribbon and/or nanowire transistor structures.
Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/C. S./
Examiner, Art Unit 2895


/KYOUNG LEE/Primary Examiner, Art Unit 2895